Appeal from a judgment of the County Court, Kings County, convicting appellant, after trial, of assault in the second degree, and from each and every intermediate order therein made. The indictment charged that appellant struck a police officer with intent to prevent or resist his lawful apprehension (Penal Law, § 242, subd. 5). Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.